UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMIT PATEL,

                                   Petitioner,
                                                                   1:21-CV-1501 (CM)
                       -against-
                                                                   CIVIL JUDGMENT
 MARK ROCKWOOD,

                                   Respondent.

          Pursuant to the order issued April 28, 2021, alternatively denying the petition for lack of

jurisdiction and as time-barred,

          IT IS ORDERED, ADJUDGED AND DECREED that the petition is alternatively denied

for lack of jurisdiction and as time-barred. Because the petition makes no substantial showing of

a denial of a constitutional right, a certificate of appealability will not issue under 28 U.S.C.

§ 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment and the

Court’s April 28, 2021 order to Petitioner, and note service on the docket.

SO ORDERED.

Dated:      April 28, 2021
            New York, New York

                                                             COLLEEN McMAHON
                                                            United States District Judge
